854 F.2d 1318Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Armond Craig WHITLOCK, Plaintiff-Appellant,v.WESTINGHOUSE ELECTRIC CORPORATION, Defendant-Appellee.
No. 88-3076.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1988.Decided Aug. 1, 1988.

Armond Craig Whitlock, appellant pro se.
Leonard Edwin Cohen, Rosemary A. Gladue, Frank, Bernstein, Conaway & Goldman, for appellee.
Before MURNAGHAN, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Armond Craig Whitlock appeals from the district court's order granting defendant's motion for summary judgment in plaintiff's action brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000-e, et. seq.    Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Whitlock v. Westinghouse, C/A No. 87-1863 (D.Md. March 9, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.